Gray, J.
The indictment duly charges larceny in a building. The allegation that the defendant stole property in the dwelling-house described necessarily includes a statement that the act of stealing was done in the building. And the whole charge was supported by the proof. In order to constitute larceny in a dwelling-house or other building, the property stolen must indeed be under the protection of the house, and not under the eye or personal care of some one who happens to be in the house. The King v. Owen, 2 Leach, (4th ed.) 572. Commonwealth v. Hartnett, 3 Gray, 450, 452. But money of a lodger in his trunk, as well as the key of the trunk in a pocket of his clothes, is clearly,, while he is in bed, undressed and asleep, not under his own protection, but under the protection of the house. Rex v. Taylor, Russ. & Ry. 418. Rex v. Hamilton, 8 C. & P. 49. The defendant was therefore rightly convicted of larceny in a building.

Exceptions overruled.